Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 1 of 16 Page ID #:3031




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




       BEYOND BLOND                       CV 20-5581 DSF (GJSx)
       PRODUCTIONS, LLC,
           Plaintiff,                     Order DENYING Defendants/
                                          Counterclaimants’ Motion to
                       v.                 Dismiss the Second Cause of
                                          Action in Plaintiff/Counter
       EDWARD HELDMAN III, et al.,        Defendants’ Second Amended
          Defendants.                     Complaint (Dkt. 139)



       EDWARD HELDMAN III, et al.,
          Counterclaimants,

                       v.

       BEYOND BLOND
       PRODUCTIONS, LLC,
           Counter Defendant.



            Defendants and Counterclaimants Edward Heldman III,
      ComedyMX, Inc., and ComedyMX, LLC (CMX and collectively,
      Defendants) move to dismiss the Second Cause of Action in Plaintiff
      and Counter Defendant Beyond Blond Productions, LLC’s Second
      Amended Complaint (SAC). Dkt. 139 (Mot.). Beyond Blond opposes.
      Dkt. 142 (Opp’n). The Court deems this matter appropriate for decision
      without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15. For
      the reasons stated below, the motion is DENIED.
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 2 of 16 Page ID #:3032




                                   I. BACKGROUND

      A.      Background

             Beyond Blond is a small business that “helps content owners
      leverage their music and video catalogs into new and different product
      offerings for digital distribution.” Dkt. 129 (SAC) ¶ 12. Beyond Blond
      also “acquires and purchases public domain videos and cartoon classics,
      makes compilations of same, and lists the works on video streaming
      platforms.” Id. ¶ 14. In late 2016 or early 2017, Beyond Blond
      acquired, digitized, and edited cartoon classics, including Bugs Bunny,
      Popeye, and Mighty Mouse. Id. ¶ 15. Defendants “create compilations
      of cartoon classics and stream the same on video hosting platforms.”
      Id. ¶ 17. Heldman controls ComedyMX, LLC and is the president,
      secretary, treasurer, and director of ComedyMX, Inc. See id. ¶¶ 2-4.

             Between February 2017 and May 2019, Beyond Blond uploaded
      seven cartoon classic compilations to Amazon’s Prime Video Direct. See
      id. ¶ 15. 1 On February 7, 2020, ComedyMX, LLC filed an application
      with the United States Patent & Trademark Office (USPTO) to
      trademark the phrase “CARTOON CLASSICS!” with its accompanying
      design (Design Mark). Dkt. 71-2 ¶ 2. 2 On February 21, 2020,
      Defendants’ counsel submitted “a report of rights infringement to
      Amazon regarding cartoon compilation online stream-able videos
      uploaded to Amazon by Beyond Blond which prominently display
      ComedyMX, LLC’s Mark.” Id. ¶ 6; Ex. D.

             Both parties use logos that incorporate the phrase “cartoon
      classics.” The parties’ respective logos are below:



      1   One video was removed for inappropriate content.
      2The mark was published for opposition on June 16, 2020, after which
      Beyond Blond initiated an opposition to the application. Id. ¶¶ 4-5. Beyond
      Blond moved to suspend the opposition pending the outcome of this action;
      the USPTO’s Trademark Trial and Appeal Board granted the motion on
      November 18, 2020. Id. ¶ 5.



                                             2
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 3 of 16 Page ID #:3033




      SAC ¶ 25.

            On February 29, 2020, Heldman emailed a self-described
      takedown notice under the Digital Millennium Copyright Act (DMCA)
      to Amazon at abuse@amazonaws.com, claiming Beyond Blond was
      infringing Defendants’ copyright and trademark. Id. ¶ 19; dkt. 129-1
      Exs. A, B. Amazon removed Beyond Blond’s cartoon classic videos in
      response to Heldman’s takedown notice. SAC ¶ 19.

             On March 26, 2020, Beyond Blond’s counsel requested the
      intellectual property supporting the takedown notices, id. ¶ 22, and
      Defendants’ counsel requested confirmation in writing by April 6 that
      Beyond Blond would “cease and desist all use of CARTOON CLASSICS
      and our client’s copyrighted design,” id.; dkt. 129-1, Ex. D. Defendants’
      counsel provided information regarding “U.S. Copyright No.
      PAu003798644.” Dkt. 129-1, Ex. D.

            On March 31, 2020, Beyond Blond filed counter-notices
      requesting six of the videos be restored. Id. ¶ 28. On May 19, 2020,
      Amazon rejected the appeal and informed Beyond Blond its videos
      would not be restored unless Heldman withdrew his infringement
      notices or a court ordered the videos be reinstated. Id. ¶ 29.

      B.    Procedural History

            Beyond Blond brought this action on June 23, 2020, asserting
      claims against Defendants for misrepresentation of copyright claims,
      17 U.S.C. § 512(f); declaration of copyright and trademark invalidity,
      unenforceability, and non-infringement; tortious interference with
      existing and prospective economic advantage; trade libel/product




                                          3
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 4 of 16 Page ID #:3034




      disparagement; and California’s unfair competition law, Cal. Bus. &
      Prof. Code § 17200. Dkt. 1 at 1.

            On July 13, 2020, Beyond Blond moved for a preliminary
      injunction. Dkt. 14. In opposition to Beyond Blond’s motion,
      Defendants submitted declarations from Keith Wood and Heldman,
      raising questions about Beyond Blond’s potential copyright
      infringement of two of Defendants’ cartoons – “Pigs in a Polka,” and
      “Ancient Fistory.” Dkts. 19-1, ¶¶ 5-10; 19-2 ¶¶ 6-7.

             On August 14, 2020, the Court granted Beyond Blond’s motion
      for a preliminary injunction. Dkt. 25 (PI). The preliminary injunction
      instructed Defendants to withdraw their takedown notices for seven of
      Beyond Blond’s videos. Id. at 19-20. Regarding the copyright
      infringement allegations, the Court found that Ms. Justice
      “convincingly explains each of the[ ] purported discrepancies” regarding
      “Pigs in a Polka” and “Ancient Fistory.” Id. at 9.

            On August 17, 2020, the Court granted in part and denied in part
      Defendants’ motion to dismiss. Dkt. 26. The Court granted
      Defendants’ motion to dismiss the fourth through sixth claims for
      tortious interference, trade libel, and California unfair competition “to
      the extent they rely on alleged misrepresentations made in copyright
      takedown notices.” Dkt. 26 at 6, 10. Beyond Blond then filed a first
      amended complaint in which it “specifically exclude[d] any allegations
      related to copyrights and the DMCA” from its state law claims and
      based its state-law claims on Defendants’ assertion of trademark rights
      in the Design Mark. Dkt. 32 ¶ 59. Beyond Blond also expanded its
      allegations to include four, instead of one, of Defendants’ copyright
      registrations. Id. ¶¶ 29, 45, 46.

            On December 28, 2020, Defendants moved to strike the fourth
      through sixth claims for relief under California’s anti-SLAPP statute,
      Cal. Code Civ. Proc. § 425.16. Dkt. 71. The Court granted Defendants’
      motion. Dkt. 80.

           On June 14, 2021, Beyond Blond filed a motion for leave to file a
      second amended complaint. Dkt. 104. The Court granted the motion.


                                          4
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 5 of 16 Page ID #:3035




      Dkt. 118. The SAC, filed on July 30, 2021, asserts three causes of
      action for misrepresentation of copyright claims under the DMCA;
      declaration of copyright invalidity, unenforceability and non-
      infringement; and trademark non-infringement, invalidity and
      unenforceability. The SAC also increased the number of CMX’s
      copyright registrations at issue from four to eight. SAC ¶¶ 30-31.

            On August 13, 2021, Defendants filed an answer to the SAC, a
      counterclaim, and a third-party complaint. Dkt. 136. ComedyMX
      LLC’s counterclaims and third-party complaint do not include any
      copyright infringement claim against Beyond Blond or Michelle Justice,
      based on the Design Mark, “Pigs in a Polka,” or “Ancient Fistory,” and
      do not assert reliance on any copyright registration.

                              II. LEGAL STANDARD

      A.    Rule 12(b)(1)

            The plaintiff bears the burden of establishing subject matter
      jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
      377 (1994). On a Rule 12(b)(1) motion, the Court accepts as true all
      factual allegations and construes the pleadings in the light most
      favorable to the plaintiff. Oklevueha Native Am. Church of Haw., Inc.
      v. Holder, 676 F.3d 829, 834 (9th Cir. 2012). “However, conclusory
      allegations and unwarranted inferences are insufficient to defeat a
      motion to dismiss.” Id. “In support of a motion to dismiss under Rule
      12(b)(1), the moving party may submit ‘affidavits or any other evidence
      properly before the court . . . . It then becomes necessary for the party
      opposing the motion to present affidavits or any other evidence
      necessary to satisfy its burden of establishing that the court, in fact,
      possesses subject matter jurisdiction.’” Colwell v. Dep’t of Health &
      Hum. Servs., 558 F.3d 1112, 1121 (9th Cir. 2009) (alteration in
      original) (quoting St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir.
      1989)).




                                          5
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 6 of 16 Page ID #:3036




      B.    Declaratory Judgment Act (DJA)

             The Declaratory Judgment Act provides that “[i]n a case of actual
      controversy within its jurisdiction . . . any court of the United States . . .
      may declare the rights and other legal relations of any interested party
      seeking such declaration, whether or not further relief is or could be
      sought.” 28 U.S.C. § 2201(a); see also MedImmune, Inc. v. Genentech,
      Inc., 549 U.S. 118, 126 (2007). “The Constitution limits Article III
      federal courts’ jurisdiction to deciding ‘cases’ and ‘controversies.’”
      Oklevueha, 676 F.3d at 835 (quoting U.S. Const. art. III, § 2).

            The Court therefore has subject matter jurisdiction over
      Plaintiff’s DJA claim if the claim meets the case or controversy
      requirement of Article III. See also Rhoades v. Avon Prods., Inc., 504
      F.3d 1151, 1157 (9th Cir. 2007) (stating when analyzing a declaratory
      judgment claim for subject matter jurisdiction, “federal courts must
      take care to ensure the presence of an actual case or controversy, such
      that the judgment does not become an unconstitutional advisory
      opinion”). An actual case or controversy exists when “the facts alleged,
      under all the circumstances, show that there is a substantial
      controversy, between parties having adverse legal interest, of sufficient
      immediacy and reality to warrant the issuance of a declaratory
      judgment.” MedImmune, 549 U.S. at 127.

      C.    Rule 12(c)

             Rule 12(c) of the Federal Rules of Civil Procedure permits a party
      to move to dismiss a suit “[a]fter the pleadings are closed – but early
      enough not to delay trial.” Fed. R. Civ. P. 12(c). “Judgment on the
      pleadings is proper when, taking all allegations in the pleading as true,
      the moving party is entitled to judgment as a matter of law.” Stanley v.
      Trs. of Cal. State Univ., 433 F.3d 1129, 1133 (9th Cir. 2006). It must
      appear beyond doubt that the plaintiff can prove no set of facts that
      would entitle him to relief. Enron Oil Trading & Transp. Co. v.
      Walbrook Ins. Co., 132 F.3d 526, 529 (9th Cir. 1997). Because a motion
      for judgment on the pleadings is “functionally identical” to a motion to
      dismiss, the standard for a Rule 12(c) judgment on the pleadings is



                                            6
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 7 of 16 Page ID #:3037




      essentially the same as for a Rule 12(b)(6) motion. Dworkin v. Hustler
      Mag., Inc., 867 F.2d 1188, 1192 (9th Cir. 1989).

             Dismissal is appropriate only if the plaintiff fails to assert a
      cognizable legal theory or to allege sufficient facts under a cognizable
      legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
      (9th Cir. 1990). When deciding a Rule 12(c) motion, courts may
      consider facts set forth in the pleadings as well as facts contained in
      materials of which the court may take judicial notice. Heliotrope Gen.,
      Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.18 (9th Cir. 1999); see also
      Hebert Abstract Co., Inc. v. Touchstone Props., Ltd., 914 F.2d 74, 76
      (5th Cir. 1990) (a Rule 12(c) motion “is designed to dispose of cases
      where the material facts are not in dispute and a judgment on the
      merits can be rendered by looking to the substance of the pleadings and
      any judicially noticed facts”).

            The plaintiff bears the burden of pleading sufficient facts to state
      a claim. Courts will not supply essential elements of a claim that are
      not initially pled. See Richards v. Harper, 864 F.2d 85, 88 (9th Cir.
      1988). Allegations by the non-moving party must be accepted as true,
      and allegations of the moving party that have been denied must be
      deemed false for the purpose of the motion. Hal Roach Studios, Inc. v.
      Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1989). However,
      the court is not required to accept the veracity of “legal conclusions cast
      in the form of factual allegations if those conclusions cannot reasonably
      be drawn from the facts alleged,” or “merely conclusory, unwarranted
      deductions of fact, or unreasonable inferences.” Cholla Ready Mix, Inc.
      v. Civish, 382 F.3d 969, 973 (9th Cir. 2004) (citation omitted)
      (reviewing ruling under Rule 12(b)(6)).

                                 III. DISCUSSION

      A.    Defendants’ Motion is Timely

            Beyond Blond argues Defendants’ motion for judgment on the
      pleadings is improper because the pleadings are not closed until
      Defendants’ counterclaims have been answered. Opp’n at 24. Rule
      12(c) provides that the Court may grant judgment on the pleadings


                                           7
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 8 of 16 Page ID #:3038




      “[a]fter the pleadings are closed . . . .” Fed. R. Civ. P. 12(c); Wright &
      Miller, 5C Fed. Prac. & Proc. § 1369 (3d ed.) (“In a proceeding under
      Rule 12(c), however, the pleadings must be closed before a party can
      move for judgment on the pleadings.”).

            The Court agrees with Defendants, dkt. 44 (Reply) at 9-10, that it
      is “immaterial” that Beyond Blond has not yet responded to
      Defendants’ counterclaims as the “motion for judgment on the
      pleadings applies only to [Beyond Blond’s SAC].” In re Outlaw Lab’y,
      LLP, 463 F. Supp. 3d 1068, 1079 (S.D. Cal. 2020), on reconsideration,
      No. 3:18-CV-0840-GPC, 2020 WL 3840559 (S.D. Cal. July 8, 2020). The
      Court therefore finds it is appropriate to rule on Defendants’ motion for
      judgment on the pleadings as the relevant pleadings have closed.

             Further, “[a]lthough a Rule 12(b)(1) motion to dismiss for lack of
      subject-matter jurisdiction is technically untimely if filed after the
      pleadings are closed, the courts will typically treat such a belated filing
      as a Rule 12(c) motion, a Rule 12(h)(3) motion, or a ‘suggestion’ to the
      court that it lacks subject matter jurisdiction, and will then apply the
      rule 12(b)(1) standards.” Baicker-McKee, Janssen, Corr, Federal Civil
      Rules Handbook at 530 (2021). “A motion asserting any of [the Rule
      12(b)] defenses must be made before pleading if a responsive pleading
      is allowed.” Wood v. City of San Diego, 678 F.3d 1075, 1082 (9th Cir.
      2012).

             “But the deadline for making a Rule 12(b)(1) motion to dismiss
      for lack of subject matter jurisdiction is prolonged by Rule 12(h)(3),
      which provides that ‘[i]f the court determines at any time that it lacks
      subject-matter jurisdiction, the court must dismiss the action.’” Id.
      (alteration in original). “Indeed, ‘[t]he objection that a federal court
      lacks subject-matter jurisdiction . . . may be raised by a party, or by a
      court on its own initiative, at any stage in the litigation, even after trial
      and the entry of judgment.’” Id. (alteration in original) (quoting




                                            8
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 9 of 16 Page ID #:3039




      Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006)). The Court
      therefore finds the motion is timely. 3

      B.    Rule 12(b)(1)

            1.     Beyond Blond has Adequately Pleaded a Claim for
                   Declaratory Relief

                   a.    There is a Sufficiently Immediate and Real
                         Controversy

            Defendants claim there is no substantial controversy between the
      parties regarding copyright in the Design Mark because (1) Defendants
      have never asserted any copyright infringement counterclaim against
      Beyond Blond with respect to the Design Mark, and (2) Defendants
      confirm they have no intention of ever asserting an infringement claim
      or counterclaim against Beyond Blond based on the copyright in the
      Design Mark. Mot. at 12.

             “Article III of the Constitution requires that there be a live case
      or controversy at the time that a federal court decides the case.” C.F.
      ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 983 (9th
      Cir. 2011) (quoting Burke v. Barnes, 479 U.S. 361, 363 (1987)). “A

      3 The Court notes, however, that this area of law is not well-settled, and the
      Ninth Circuit has held both that the deadline for bringing a Rule 12(b)(1)
      motion is prolonged by Rule 12(h)(3) and that a Rule 12(b) motion must be
      made before answering. See Virginia A. Phillips, et al., Prac. Guide Fed. Civ.
      Pro. Before Trial, §§ 9.62-63 (The Rutter Group 2021) (stating, “Courts have
      held that the deadline for bringing a Rule 12(b)(1) motion to dismiss for lack
      of subject matter jurisdiction ‘is prolonged by Rule 12(h)(3),’ which permits
      the court to dismiss for lack of subject matter jurisdiction ‘at any time,’”
      (citing Wood, 678 F3d at 1082), but also noting “[o]ther courts, however,
      including the Ninth Circuit, generally insist that Rule 12(b) motions must be
      made before answering. Postanswer Rule 12(b) motions are regarded as
      ‘untimely.’” (quoting Elvig v. Calvin Presbyterian Church, 375 F3d 951, 954
      (9th Cir. 2004))). Because the Ninth Circuit has held specifically that a Rule
      12(b)(1) motion is prolonged by Rule 12(h)(3), the Court finds Defendants’
      motion timely.



                                            9
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 10 of 16 Page ID
                                 #:3040



   federal court cannot issue a declaratory judgment if a claim has become
   moot.” Pub. Utils. Comm’n of State of Cal. v. F.E.R. C., 100 F.3d 1451,
   1459 (9th Cir. 1996).

         There is a current controversy between the parties regarding the
   validity of Defendants’ copyright in their videos and copyright
   registration. This controversy is not limited to the Design Mark, but
   instead extends to Defendants’ copyright in the substance of their
   videos. First, Defendants’ takedown notices submitted to Amazon
   stated the infringing material included the Design Mark, but then went
   on to note “this DMCA notice concerns multiple copyrights.” Dkt. 129-
   1, Ex. A (DMCA Notice) at 3. This defeats Defendants’ assertion that
   “CMX’s DMCA takedown notices were based solely on a claim of
   copyright in the Design Mark.” 4 Mot. at 15; see also dkt. 78-1
   (Heldman Decl.) ¶ 6 (Heldman declaration stating that Defendants
   have infringed multiple of Defendants’ copyrighted works and that “I
   also noted that Beyond Blond was using a confusingly similar version
   of ComedyMX LLC’s Mark” (emphasis added)).

          Second, Defendants reserved “all rights, remedies, and causes of
   action [they] may have” in their DMCA takedown notices submitted to
   Amazon. DMCA Notice at 3. Third, Defendants have stated in their
   own filings in this case that they “have substantial evidence that
   plaintiff has directly copied multiple copyrighted works.” Dkt. 19 at 5.
   Fourth, Heldman stated in a 2021 declaration that he “concluded in
   good faith that Beyond Blond had infringed ComedyMX, LLC’s
   copyrighted works.” Heldman Decl. ¶ 6. Taken together, this is
   sufficient to establish a “real and reasonable apprehension” that
   Beyond Blond may be subject to liability. See Rhoades, 504 F.3d at
   1157 (“reasonable apprehension” shown where lawyer threatened
   infringement suit at a meeting, wrote a letter threatening “additional




   4Defendants’ assertion that “the Court has already found that the DMCA
   takedown notices were solely concerned with CMX’s Design Mark.,” Reply at
   3, is incorrect.



                                       10
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 11 of 16 Page ID
                                 #:3041



   proceedings or litigation” and told counsel for the other party that he
   would not give up his client’s right to damages).

          Nor does Defendants’ claim that they have “no intention of ever
   asserting any infringement claim or counterclaim against [Beyond
   Blond], now or in the future, based upon any copyright in the Design
   Mark (CMX is instead pursuing its counterclaims that [Beyond Blond]
   is infringing CMX’s trademark rights in the Design Mark)” render the
   controversy between the parties moot. As noted above, there is a
   controversy regarding potential copyright infringement in the videos
   themselves, not just the Design Mark.

         Further, Defendants have refused to enter into a covenant not to
   sue. Dkt. 142-1, Ex. B. Defendants claim that is because Beyond Blond
   has not produced evidence supporting its independent creation theory.
   Id. Regardless of whether Beyond Blond has produced evidence
   supporting its claims, 5 this demonstrates there is still a controversy
   between the parties, as there should be no reason Defendants would
   not sign a covenant not to sue if they in fact have no intention of suing.
   See Wong v. Hard Drive Prods., Inc., No. 12-CV-469-YGR, 2012 WL
   1252710, at *4 (N.D. Cal. Apr. 13, 2012) (“Despite its suggestions to the
   contrary, Hard Drive has not pointed to any written agreement not to
   seek to hold Wong liable for infringement.”); SanDisk Corp. v.
   STMicroelectronics, Inc., 480 F.3d 1372 (Fed. Cir. 2007) (finding a
   controversy existed even though a patentee stated it did not intend to
   sue because that statement was inconsistent with the party’s actual
   conduct).

          Clarifying the parties’ rights here will resolve their controversy.
   That warrants this Court’s exercise of discretion to issue a declaration
   of rights. 28 U.S.C. § 2201 (noting a court “may declare the rights and




   5The Court declines to order the discovery requests Defendants propose in
   their Reply at 7 because Beyond Blond did not have an opportunity to
   respond.



                                       11
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 12 of 16 Page ID
                                 #:3042



   other legal relations of any interested party seeking such declaration,
   whether or not further relief is or could be sought”) (emphasis added).

               b.    Beyond Blond’s SAC is Sufficiently Specific

         Defendants claim Beyond Blond “has not pleaded any specific
   copyright law controversy other than [Beyond Blond’s] challenge to the
   copyrightability of the Design Mark. And [Beyond Blond] cannot show
   that there has ever been any specific copyright law controversy
   regarding any other aspects of the parties’ video compilations or
   particular cartoons other than ‘Ancient Fistory’ and ‘Pigs in a Polka.’”
   Mot. at 16.

         Beyond Blond’s claim is sufficiently specific. Defendants’ DMCA
   notice states “this DMCA notice concerns multiple copyrights,” and
   then lists the copyright registration numbers for the copyrights at issue
   in Beyond Blond’s declaratory judgment claim. DMCA Notice at 3.
   That is sufficiently specific.

         This case is distinguishable from Applera Corp. v. Michigan
   Diagnostics, LLC, 594 F. Supp. 2d 150 (D. Mass. 2009), on which
   Defendants rely, Mot. at 16-17, because the counterclaimant in that
   case sought a declaratory judgement for sixty-two of the plaintiff’s
   patents, but the plaintiff had identified only seven of the patents in the
   amended complaint. Here, Beyond Blond’s claim is limited to the eight
   copyright registrations Defendants themselves identified. The case is
   focused on the validity of those specific registrations. The Court finds
   that, based on Defendants’ own representations, the validity of those
   registrations have “genuinely been the subject of any specific or
   substantial controversy,” Mot. 17, as Defendants identified them as
   infringed by Beyond Blond’s videos.

               c.    There is a Controversy Regarding the Validity of
                     Defendants’ Copyright Registrations

         Defendants argue there has never been a substantial controversy
   regarding the validity of Defendants’ copyright registrations because
   the required contents of a DMCA takedown “notification of claimed



                                       12
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 13 of 16 Page ID
                                 #:3043



   infringement” in 17 U.S.C. § 512(c)(3) do not include identification of a
   registration and although a copyright owner needs to register before
   suing, Defendants have never asserted a copyright infringement claim
   against Beyond Blond.

         As noted above, the Court finds there is a live controversy
   between the parties regarding Defendants’ assertion that Beyond Blond
   infringed their copyright. Although registration is not needed to
   submit a DMCA takedown notice, a copyright owner must register the
   copyright before suing for infringement. 17 U.S.C. § 411(a). And
   Defendants have refused to sign a covenant not to sue. Therefore, the
   controversy is not limited to the DMCA takedown notice; it properly
   encompasses the validity of Defendants’ copyright, and therefore
   Defendants’ ability to bring suit for copyright infringement. 6

         2.     A Rule 57 Declaratory Judgment is Proper

         Defendants argue a Rule 57 declaratory judgment is improper
   because it “may not be rendered if a special statutory proceeding has
   been provided for the adjudication of some special type of case,” and the
   DCMA provides such a special statutory proceeding. Mot. at 19
   (quoting Fed. R. Civ. P. 57, Adv. Comm. Notes and citing H & R
   Convention & Catering Corp. v. Somerstein, No. 12-CV-1425, 2013 WL
   1911335, at *12 (E.D.N.Y. May 8, 2013) (declining to exercise
   jurisdiction over request for declaratory relief that would “make an
   end-run around ‘ERISA’s comprehensive legislative scheme’”).

         Again, Defendants miss the mark. The controversy is not limited
   to whether Defendants knowingly materially misrepresented that
   Beyond Blond’s material was infringing. Mot. at 19-20. It also includes
   whether Defendants have a valid registration on the basis of which
   they could sue Beyond Blond for infringing works. That an


   6 Defendants’ argument regarding Beyond Blond’s affirmative defense of
   “independent creation,” Mot. at 19, fails for the same reason – the claim is
   broader and encompasses Defendants’ ability to bring suit, which hinges on
   the validity of their registrations.



                                        13
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 14 of 16 Page ID
                                 #:3044



   infringement action has not yet been filed is not determinative for the
   reasons stated above. Further, the complexity of a case, Mot. at 20-21,
   is not a compelling reason for the Court to decline to exercise discretion
   over an otherwise valid claim.

   C.    Rule 12(c)

         First, Defendants assert “the question of whether CMX’s
   copyright registrations are invalid is irrelevant, as a matter of law, to
   [Beyond Blond’s] Section 512(f) claim, because registration is not a
   prerequisite to a DMCA takedown notice.” Mot. at 21. For the reasons
   stated above, this argument is not compelling.

         Second, Defendants argue Beyond Blond’s declaratory judgment
   claim lacks any plausible allegation that Defendants published any
   specific cartoons before registering their copyright because streaming
   on the internet does not constitute publication. Id. at 22. But the SAC
   alleges not only that Defendants streamed their videos, but that “the
   various cartoons listed in each application were previously published by
   Defendants for sale on their website www.8thmandvd.com, and for rent
   or purchase on Amazon prior to the registration dates of Defendants’
   Copyright Registrations.” SAC ¶ 47. In a motion for judgment on the
   pleadings, the Court takes “all allegations in the pleading as true.”
   Stanley, 433 F.3d at 1133.

          Beyond Blond has further produced evidence that Defendants
   listed videos at issue for sale, not just for streaming purposes, on
   Amazon as early as 2015. See, e.g., dkt. 131-1, Ex. G (noting a 2015
   comment from Defendants’ Amazon posting which includes the videos
   Popeye for President, Out to Punch, and The Crystal Brawl). Because
   there is evidence Defendants offered the products for sale, the Court
   need not reach the question of whether posting on YouTube can ever
   constitute publication.

         Third, Defendants claim Beyond Blond’s “Copyright DJA Claim is
   defective because [Beyond Blond] does not separately state its claim(s)
   about (1) specific copyright registrations, or (2) specific supposed
   ‘publications’ that render specific subsequent applications invalid –


                                       14
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 15 of 16 Page ID
                                 #:3045



   each of which is a ‘separate transaction or occurrence.’” Mot. at 22.
   Beyond Blond identifies each copyright registration at issue by
   registration number. Defendants ostensibly know when they published
   their own supposedly copyrighted works for sale on their or Amazon’s
   website. The Court declines to dismiss Beyond Blond’s claims for that
   reason alone.

          Fourth, Defendants posit Beyond Blond’s “Copyright DJA Claim
   is silent on the critical question of what CMX knew about the
   ‘publication’ status of (identified) cartoons.” Mot. at 23. The Court
   declines to apply the standard in Rule 9(b) for claims sounding in fraud
   because the Ninth Circuit ruled in 2020 that there is no intent-to-
   defraud requirement for copyright registration claims. Unicolors, Inc.
   v. H&M Hennes & Mauritz, L.P., 959 F.3d 1194 (9th Cir. 2020), cert.
   granted in part, No. 20-915, 2021 WL 2194846 (U.S. June 1, 2021). The
   Supreme Court has not yet ruled on the case, and this Court is bound
   by Ninth Circuit precedent. It is common sense that Defendants would
   know the publication status of the cartoons if they themselves
   published them. The Court declines to hold Beyond Blond to a higher
   pleading standard than that.

          Fifth, Defendants argue that because Beyond Blond “apparently
   concedes that CMX has valid underlying copyrights in its
   compilations,” “[Beyond Blond’s] Copyright DJA Claim about validity of
   the registrations therefore serves no purpose.” Mot. at 24. This
   misunderstands Beyond Blond’s claim. Beyond Blond seeks a
   determination that Defendants’ registrations are invalid. See SAC ¶ 47
   (“Beyond Blond alleges that Defendants’ Copyright Registrations are
   invalid and unenforceable.”). In addition to that, Beyond Blond seeks a
   determination that “Beyond Blond’s accused seven videos and cartoon
   classics depiction are neither substantially similar nor virtually
   identical to protectable elements in Defendants’ Copyright
   Registrations.” Id. ¶ 48. For the reasons noted above, both of these
   determinations are reasonable given the apprehension of litigation.

        Defendants’ remaining arguments that (1) the declaratory
   judgment claim is duplicative of the section 512(f) claim, and (2) the


                                      15
Case 2:20-cv-05581-DSF-GJS Document 159 Filed 09/16/21 Page 16 of 16 Page ID
                                 #:3046



   non-infringement claim fails because it depends principally on the
   affirmative defense of independent creation fail for the reasons stated
   above.

                             IV. CONCLUSION

         Defendants’ motion to dismiss is DENIED.

      IT IS SO ORDERED.



    Date: September 16, 2021               ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                      16
